                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SWORDFISH PARTNERS,

               Plaintiff,
v.                                     Case No.    8:18-cv-1808-T-33SPF

THE S.S. NORTH CAROLINA, her
hull, cargo, tackle, boilers,
machinery    and   appurtenances,
which lies within one nautical
mile of a point with coordinates
33 degrees 24'00" North Latitude
and   78   degrees  40'00"   West
Longitude,

          Defendant.
______________________________/

                                     ORDER

       This cause comes before the Court upon consideration of

United States Magistrate Judge Sean P. Flynn’s Report and

Recommendation (Doc. # 32), filed on December 26, 2018,

recommending that Plaintiff’s Motion for Default Judgment

(Doc. # 28), be denied without prejudice. Judge Flynn also

recommends that the Clerk’s entry of default be vacated.

(Id.).     There is a 14-day period allotted for the filing of

objections. (Id.).          However, on December 27, 2018, Plaintiff

filed a Notice stating that it does not object to the Report

and Recommendation. (Doc. # 33).             Accordingly, and consistent

with     the    following,     the   Court     adopts   the   Report   and

Recommendation.
Discussion

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject   or   modify        the   magistrate   judge’s   report     and

recommendation.        28    U.S.C.   §   636(b)(1);     Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982), cert. denied, 459

U.S. 1112 (1983).

     In the absence of specific objections, there is no

requirement that a district judge review factual findings de

novo, Garvey v. Vaughn, 993 F.2d 776, 779 n. 9 (11th Cir.

1993), and the court may accept, reject or modify, in whole or

in part, the findings and recommendations.               28 U.S.C. §

636(b)(1)(C). The district judge reviews legal conclusions de

novo, even in the absence of an objection. See Cooper-Houston

v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla.

1993), aff’d, 28 F.3d 116 (11th Cir. 1994).

     After conducting a careful and complete review of the

findings, conclusions and recommendations, and giving de novo

review to matters of law, the Court accepts the factual

findings and legal conclusions of the magistrate judge, and

the recommendation of the magistrate judge.

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:


                                    -2-
(1)   United States Magistrate Judge Sean P. Flynn’s Report and

      Recommendation (Doc. # 32) is ACCEPTED and ADOPTED.

(2)   Plaintiff’s Motion for Default Judgment (Doc. # 28) is

      DENIED WITHOUT PREJUDICE.

(3)   The Clerk’s entry of default (Doc. # 27) is VACATED.

      DONE and ORDERED in Chambers, in Tampa, Florida, this

28th day of December, 2018.




                              -3-
